353 F.2d 282
Keith A. NOE, Appellant,v.Frank A. EYMAN, Warden, Arizona State Penitentiary, Appellee.
No. 19498.
United States Court of Appeals Ninth Circuit.
November 22, 1965.

Keith A. Noe, in pro. per.
Robert Pickrell, Atty. Gen. of Arizona, Phoenix, Ariz., for appellee.
Before MADDEN, Judge, Court of Claims, and JERTBERG and DUNIWAY, Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial, following an evidentiary hearing, of a petition for a writ of habeas corpus. Appellant was convicted of first degree burglary, and his conviction was affirmed on appeal to the state supreme court (State v. Noe, 1963, 93 Ariz. 373, 381 P.2d 99). He later sought habeas corpus in the state court, which was denied.


2
We have examined the transcript and the exhibits, and we conclude that the evidence supports the findings of fact, that the findings support the conclusions of law, and that the decision is correct.


3
Affirmed.